Exhibit 10.31

AMENDMENT TO
THE PROFIT SHARING PLAN OF
QUEST DIAGNOSTICS INCORPORATED

          The Profit Sharing Plan of Quest Diagnostics Incorporated, whose
predecessor was originally effective October 1, 1973, as presently maintained
under an amendment and restatement made effective as of January 1, 2007, is
hereby further amended, generally effective as of January 1, 2008 and effective
as of January 1, 2009 as specifically stated herein, in the following respects:

 

 

1. A new paragraph is added at the end of the “Introduction” to provide as
follows:

 

 

 

“Effective January 1, 2008, Focus Diagnostics, Inc. became an Employer in the
Plan, and the Plan is hereby again amended and restated to reflect the merger,
effective March 13, 2008, of the Focus Diagnostics, Inc. 401(k) and Profit
Sharing Plan into the Plan.”

 

 

2. Clause (2) of the second paragraph of the definition of “Deferral
Compensation” is amended to provide as follows:

 

 

 

“(2) except as specifically provided in (1) above, Deferral Compensation shall
not include severance pay or other form of post-termination compensation;”

 

 

3. The definition of “Employer” is amended by changing the date from January 1,
2007 to January 1, 2008 and adding Focus Diagnostics, Inc. to the list of
Employers, and is further amended by changing the date from January 1, 2008 to
January 1, 2009 and adding Specialty Laboratories, Inc. and HemoCue, Inc. to the
list of Employers.

 

 

4. The definition of “Fiduciary” is amended in its entirety to provide as
follows:

 

 

 

“Fiduciary – The Trustee, the Committee and any individual, corporation, firm or
other entity which has, in accordance with ERISA, fiduciary responsibilities
respecting management of the Plan or the disposition of its assets.”

 

 

5. The definition of “Investment Option” is amended in its entirety to provide
as follows:

 

 

 

“Investment Option — The investment vehicle elected by the Participant in
accordance with Section 2.4 for investment of his Individual Account. The
Employer Stock Fund at all times may be an available Investment Option under
this Plan.”

 

 

6. The definition of “Merged Plan” is amended in its entirety, effective January
1, 2008 to provide as follows:

 

 

 

“Merged Plan — The Advance Medical Plan, the AML-East Plan, the AML-West Plan,
the CBCLS Plan, the CDS Plan, the CPF Pension Plan, the CPF Savings Plan, the
Damon Plan, the DeYor Plan, the LabPortal Plan, the Maryland Medical Laboratory
Plan, the MedPlus Plan, the MetWest Plan, the Nichols Institute Plan, the
Podiatric Pathology Laboratories Plan, the Statlab Plan, the Unilab Plan, the
LabOne (k) Plan, the LabOne Pension Plan and the Focus Diagnostics, Inc. Profit
Sharing and 401(k) Plan, either individually or collectively as the case may
be.”


--------------------------------------------------------------------------------



 

 

 

7. A new definition, “Prior Focus Plan Match Sub-Account” is added, effective
January 1, 2008 to provide as follows:

 

 

 

 

“Prior Focus Plan Match Sub-Account — That portion of the Individual Account of
a Participant attributable to employer matching contributions made to the Focus
Diagnostics, Inc. Profit Sharing and 401(k) Plan and earnings or losses
thereon.”

 

 

 

8. The definition of “Individual Account,” the definition of “Vested Employer
Stock Dividend Sub-Account” and Sections 4.1(a), 4.5, 5.5(b)(2)(A), 6.1(g),
6.2(a), 6.3(b) and 6.5(a) are amended by following each phrase or clause where
the term “Prior Employer Match Sub-Account” appears with a corresponding phrase
or clause using the term “Prior Focus Plan Match Sub-Account,” and renumbering
subsequent phrases or clauses as may be necessary.

 

 

 

9. The definition of “Section 415 Compensation” is amended in its entirety to
provide as follows:

 

 

 

 

“Section 415 Compensation — Compensation within the meaning of Section 415(c)(3)
of the Code, which shall include “post-severance compensation.” “Post-severance
compensation” means, for any Limitation Year beginning on or after July 1, 2007,
the following amount(s) that would have been included in the definition of
Section 415 Compensation if the amounts were paid prior to the Employee’s
Severance from Service (as defined in regulations under Code Section
1.415(a)-1(f)(5)) with the Employer, and that are paid to the Employee by the
later of 2½ months after the Employee’s Severance from Service with the Employer
or the end of the Limitation Year that includes the Employee’s date of Severance
from Service with the Employer if the payment is:

 

 

 

 

(a)

regular compensation for services during the Employee’s regular working hours,
or compensation for services outside the Employee’s regular working hours (such
as overtime or shift differential), commissions, bonuses, or other similar
payments and the payment would have been paid to the Employee prior to a
Severance from Service if the Employee had continued in employment with the
Employer;

 

 

 

 

(b)

for unused accrued bona fide sick, vacation or other leave, but only if the
Employee would have been able to use the leave if employment had continued;

 

 

 

 

(c)

received by the Employee pursuant to a nonqualified unfunded deferred
compensation plan, but only if the payment would have been paid to the Employee
at the same time if the Employee had continued in employment with the Employer
and only to the extent that the payment is includible in the Employee’s gross
income; or

 

 

 

 

(d)

made by the Employer to an individual who does not currently perform services
for the Employer by reason of Qualified Military Service to the extent those

- 2 -

--------------------------------------------------------------------------------



 

 

 

 

 

payments do not exceed the amounts the individual would have received if the
individual had continued to perform services for the Employer rather than
entering Qualified Military Service.”

 

 

 

10. Section 2.4(a) is amended in its entirety to provide as follows:

 

 

 

 

“In the absence of any valid Investment Option specification to the contrary, a
Participant’s Individual Account automatically shall be invested in the
applicable qualified default investment alternative (as defined under ERISA)
specified by the Committee. Commencing on the date that is 30 days after the
Employee’s date of hire with an Employer (or such other date as the Committee
shall designate), the Employee may change his Investment Option specification in
accordance with subsection (b).”

 

 

 

11. Section 3.1(c)(2)(A) is amended in its entirety to provide as follows:

 

 

 

 

“If in any calendar year the aggregate of a Participant’s Regular Pre-Tax
Contributions made on his behalf under this Plan, plus his other elective
deferrals under any other qualified cash or deferred arrangement (as defined in
Code Section 401(k)) maintained by any sponsor, under any simplified employee
pension (as defined in Code Section 408(k)), or used to have an annuity contract
purchased on his behalf under Code Section 403(b), exceed the limitation of
paragraph (1), then no later than the March 15 following such calendar year the
Participant may notify the Committee (i) that he has exceeded the limitation and
(ii) of the amount of his Regular Pre-Tax Contributions under this Plan which he
wants distributed to him (as adjusted for Allocable Income/Loss),
notwithstanding his salary reduction agreement, so that he will not exceed the
limitation. The Committee may require the Participant to provide reasonable
proof that he has exceeded the limitation of paragraph (1).”

 

 

 

12. A new Section 3.1(c)(2)(C) is added to provide as follows:

 

 

 

 

“(C) “Allocable Income/Loss” means, with respect to any contributions which must
be returned to the Participant or forfeited under any of the limitations of
Article III, the income or loss allocable to such contributions for the Plan
Year. Income or loss may be determined by any reasonable method for computing
the income or loss, provided that such method is used consistently for all
Participants and for all corrective distributions under the Plan for the Plan
Year, and is the same method used by the Plan for allocating income or loss to
Participants’ Individual Accounts. ”

 

 

 

13. The third sentence of Section 3.4(d) is amended to provide as follows:

 

 

 

 

“The rollover contribution of an Employee who has not satisfied the initial
eligibility requirements of Section 2.1 shall be invested in the applicable
qualified default investment alternative specified by the Committee, unless and
until he makes a different Investment Option specification pursuant to Section
2.4.”

- 3 -

--------------------------------------------------------------------------------



 

 

 

 

 

 

14. A new second paragraph is added at the end of Section 3.6 to provide as
follows:

 

 

 

 

 

 

 

“Notwithstanding that the Plan is intended to be operated as a “safe harbor”
401(k) plan with respect to Employee Pre-Tax Contributions, the provisions of
the remainder of this Section 3.6 shall be applicable to Participants during
such period as they are able to make Employee Pre-Tax Contributions but are not
eligible to receive Employer Matching Contributions. The Plan shall satisfy the
ADP test of Code Section 401(k)(3) and Treasury Regulations §§1.401(k)-2(a) and
(b). For this purpose, the Plan shall use the current year testing method. ”

 

 

 

 

 

 

15. Section 4.6 is amended in its entirety to provide as follows:

 

 

 

 

 

 

 

“4.6

Maximum Additions

 

 

 

 

 

 

 

(a)

For the purpose of this Section 4.6, the following terms shall have the
following meanings:

 

 

 

 

 

 

 

 

(1)

“Annual Additions” means for any Limitation Year:

 

 

 

 

 

 

 

 

 

(i)

The sum of the following amounts credited to a Participant’s account in all
qualified defined contribution plans (which includes an annuity contract
described in Code Section 403(b)) maintained by the Employer or an Affiliate (or
a predecessor employer as defined in Regulation §1.415(f)-1(c)):

 

 

 

 

 

 

 

 

 

 

(A)

Employer contributions, even if such Employer contributions are excess
contributions (as described in Code Section 401(k)(8)(B)) or excess aggregate
contributions (as described in Code Section 401(m)(6)(B)), or such excess
contributions or excess aggregate contributions are corrected through
distribution;

 

 

 

 

 

 

 

 

 

 

(B)

Employee contributions, which include mandatory employee contributions (as
defined in Code Section 411(c)(2)(C) and Regulations thereunder) and voluntary
employee contributions;

 

 

 

 

 

 

 

 

 

 

(C)

Forfeitures;

 

 

 

 

 

 

 

 

 

 

(D)

Contributions allocated to any individual medical account, as defined in Code
Section 415(1)(2), which is part of a pension or annuity plan established
pursuant to Code Section 401(h) and maintained by the Employer or an Affiliate;

 

 

 

 

 

 

 

 

 

 

(E)

Amounts attributable to post-retirement medical benefits allocated to a separate
account for a key employee (any Employee who, at any time during the Plan Year
or any

- 4 -

--------------------------------------------------------------------------------



 

 

 

 

 

 

 

 

 

 

 

preceding Plan Year, is or was a key employee pursuant to Code Section 419A(d)),
maintained by the Employer or an Affiliate; and

 

 

 

 

 

 

 

 

 

 

(F)

Effective as of the first day of the first Limitation Year beginning on or after
July 1, 2007, the difference between the value of any assets transferred to the
Plan and the consideration, where an Employee or the Employer transfers assets
to the Plan in exchange for consideration that is less than the fair market
value of the assets transferred to the Plan.

 

 

 

 

 

 

 

 

 

(ii)

Notwithstanding the foregoing, a Participant’s Annual Additions do not include
the following:

 

 

 

 

 

 

 

 

 

 

(A)

The restoration of an Employee’s accrued benefit by the Employer in accordance
with Code Section 411(a)(3)(D) or Code Section 411(a)(7)(C) or resulting from
the repayment of cashouts (as described in Code Section 415(k)(3)) under a
governmental plan (as defined in Code Section 414(d)) for the Limitation Year in
which the restoration occurs, regardless of whether the Plan restricts the
timing of repayments to the maximum extent allowed by Code Section 411(a);

 

 

 

 

 

 

 

 

 

 

(B)

Catch-Up Pre-Tax Contributions made in accordance with Code Section 414(v) and
Regulation §1.414(v)-1;

 

 

 

 

 

 

 

 

 

 

(C)

Effective as of the first day of the first Limitation Year beginning on or after
July 1, 2007, a payment made to restore some or all of the Plan’s losses
resulting from an action (or a failure to act) by a fiduciary for which there is
reasonable risk of liability for breach of a fiduciary duty (other than a breach
of fiduciary duty arising from failure to remit contributions to the Plan) under
ERISA or under other applicable federal or state law, where Participants who are
similarly situated are treated similarly with respect to the payments. This
includes payments to the Plan made pursuant to a Department of Labor order, the
Department of Labor’s Voluntary Fiduciary Correction Program, or a
court-approved settlement, to restore losses to a qualified defined contribution
plan;

 

 

 

 

 

 

 

 

 

 

(D)

Excess elective deferrals that are distributed in accordance with Regulation
§1.402(g)-1(e)(2) or (3);

- 5 -

--------------------------------------------------------------------------------



 

 

 

 

 

 

 

 

 

 

(E)

Rollover Contributions (as described in Code Sections 401(a)(31), 402(c)(1),
403(a)(4), 403(b)(8), 408(d)(3), and 457(e)(16));

 

 

 

 

 

 

 

 

 

 

(F)

Repayments of loans made to a Participant from the Plan;

 

 

 

 

 

 

 

 

 

 

(G)

Repayments of prior Plan distributions described in Code Section 411(a)(7)(B)
(in accordance with Code Section 411(a)(7)(C)) and Code Section 411(a)(3)(D) or
repayment of contributions to a governmental plan (as defined in Code Section
414(d)) as described in Code Section 415(k)(3);

 

 

 

 

 

 

 

 

 

 

(H)

The direct transfer of a benefit or employee contributions from a qualified plan
to a defined contribution plan;

 

 

 

 

 

 

 

 

 

 

(I)

The reinvestment of dividends on employer securities under an employee stock
ownership plan pursuant to Code Section 404(k)(2)(A)(iii)(II); and

 

 

 

 

 

 

 

 

 

 

(J)

Employee contributions to a qualified cost of living arrangement within the
meaning of Code Section 415(k)(2)(B).

 

 

 

 

 

 

 

 

(2)

“Limitation Year” means the calendar year unless changed by a Plan amendment.
Notwithstanding the preceding, if the Plan is terminated effective as of a date
other than the last day of the Limitation Year, the Plan shall be treated as if
it had been amended to change its Limitation Year.

 

 

 

 

 

 

 

(b)

Code Section 415 Limit

 

 

 

 

 

 

 

 

(1)

Notwithstanding anything contained herein to the contrary, in no event may the
Annual Additions (except for Catch-Up Pre-Tax Contributions) made with respect
to a Participant for a Limitation Year under the Plan and any other defined
contribution plan, within the meaning of Code Section 415(c), maintained by an
Employer or an Affiliate exceed the lesser of $40,000 (as adjusted pursuant to
Code Section 415(d) for Plan Years beginning after 2002) or, 100% of his or her
annual 415 Compensation from the Employer or an Affiliate for the Limitation
Year. The compensation limitation referred to in the preceding sentence shall
not apply to any contribution for medical benefits (within the meaning of Code
Sections 401(h) or 419A(f)(2)) which is otherwise treated as an Annual Addition
under Code Sections 415(a)(2) or 415(l)(1). In the event a short Limitation Year
is created because of an amendment changing the Limitation Year to a different
12-consecutive month period, the maximum amount indicated above shall be reduced
pro rata in accordance with the number of months in the short Limitation Year.

- 6 -

--------------------------------------------------------------------------------



 

 

 

 

 

 

 

 

(2)

If due to a reasonable error in calculating a Participant’s Section 415
Compensation for a Plan Year, due to the allocation of forfeitures, or due to
such other facts and circumstances as may justify the availability of this
special rule, as determined by the Internal Revenue Service (“IRS”), the Annual
Additions to the Participant’s Account under this Plan and any other defined
contribution plan of the Employer exceeds the limitations of paragraph (a) for a
Limitation Year, then the excess amounts may be corrected only in accordance
with the IRS Employee Plans Compliance Resolution System as set forth in Revenue
Ruling 2008-50 or any superseding guidance including, but not limited to, the
preamble to the final Code Section 415 regulations as published in the Federal
Register on April 5, 2007.

 

 

 

 

 

 

 

 

(3)

The provisions of Code Section 415 are hereby incorporated by reference to the
extent not provided above.”

 

 

 

 

 

 

16. Section 5.5(b)(2)(H) is renumbered as Section 5.5(b)(2)(I) and a new Section
5.5(b)(2)(H) is added to provide as follows:

 

 

 

 

 

 

 

 

                      “(I) A Participant shall have a vested interest in the
following percentage of his Prior Focus Plan Match Sub-Account (if any):


 

 

 

 

Years of Vesting Service

 

Vested Interest

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

0

 

0%

 

1

 

20%

 

2

 

40%

 

3

 

60%

 

4

 

80%

 

5 or more

 

100%

 


 

 

 

 

 

 

17. A new Section 5.5(b)(3)(D) is added to provide as follows:

 

 

 

 

 

 

 

 

                      “(D) If the employment of a Participant terminates for any
reason other than retirement under Section 5.1, disability under Section 5.2,
death under Section 5.3 or reduction-in-force under Section 5.5(a) at a time
when he is not fully vested in his Prior Focus Plan Match Sub-Account (if any),
then the Committee shall follow the procedure set forth in clause (i) or that
set forth in clause (ii) below, as appropriate:

 

 

 

 

 

 

 

 

                                 (i) If the Participant had no vested interest
in his Prior Focus Plan Match Sub-Account at the time of his termination of
employment, the Committee nonetheless shall treat the Participant as if he had
received a distribution on the date his employment terminated and shall forfeit
the Participant’s entire Prior Focus Plan Match Sub-Account as soon as
administratively feasible after the date his employment terminated. If such a
Participant returns as an Employee prior to incurring a five-year Period of
Severance, his Prior Focus Plan Match Sub-Account, determined as of the date of

- 7 -

--------------------------------------------------------------------------------



 

 

 

 

 

 

 

 

his deemed distribution, shall be fully restored to him as soon as
administratively feasible after his reemployment.

 

 

 

 

 

 

 

 

                                 If the Participant is partially vested in his
Prior Focus Plan Match Sub-Account at the time of his termination of employment
and if he receives a distribution of his vested interest before he incurs a
five-year Period of Severance, the remaining portion of his Prior Focus Plan
Match Sub-Account shall be forfeited as soon as administratively feasible after
the date of distribution. If such a Participant returns as an Employee prior to
incurring a five-year Period of Severance and if he repays the full amount of
the distribution paid to him by reason of his termination of employment no later
than the fifth anniversary of the date of his reemployment, then his Prior Focus
Plan Match Sub-Account, determined as of the date of the distribution of his
vested interest, shall be fully restored to him as soon as administratively
feasible after such repayment is made.

 

 

 

 

 

 

 

 

                                 A Participant’s Prior Focus Plan Match
Sub-Account shall be restored first out of Forfeitures for such Plan Year and,
if such Forfeitures are insufficient to restore such Prior Focus Plan Match
Sub-Account, the Employer shall make a special contribution to the extent
necessary so that the Participant’s Prior Focus Plan Match Sub-Account is fully
restored.

 

 

 

 

 

 

 

 

                       (ii) If the Participant is partially vested in his Prior
Focus Plan Match Sub-Account at the time of his termination of employment and if
he does not receive a distribution of such vested interest before he incurs a
five-year Period of Severance, the remaining portion of his Prior Focus Plan
Match Sub-Account shall be forfeited as soon as administratively feasible after
such five-year Period of Severance has been incurred.

 

 

 

 

 

 

18. Section 5.10 is amended in its entirety to provide as follows:

 

 

 

 

 

 

 

“A Participant’s Individual Account (or applicable sub-account thereof) shall be
valued at fair market value as of the last day of the Plan Year (the “Valuation
Date”). At the discretion of the Committee, its delegate or a Trustee (whichever
applies), some or all of the assets of the Trust may be valued more frequently.
These dates also shall be Valuation Dates. As of each such Valuation Date, the
earnings and losses of the Trust Fund shall be allocated to each Participant’s
Individual Account (or applicable sub-account thereof) pursuant to a consistent
non-discriminatory method selected by the Committee.”

 

 

 

 

 

 

19. Section 5.11 is amended in its entirety to provide as follows:

 

 

 

 

 

 

 

“5.11

Direct Rollovers

 

 

 

 

 

 

 

(a)

Notwithstanding any provision of the Plan to the contrary that would otherwise
limit a distributee’s election under this Section, a distributee may elect, at
the time and in the manner prescribed by the Committee, to have any portion of
an eligible

- 8 -

--------------------------------------------------------------------------------



 

 

 

 

 

 

rollover distribution paid directly to an eligible retirement plan specified by
the distributee in a direct rollover.

 

 

 

 

 

(b)

(1)

An “eligible rollover distribution” is any distribution of all or any portion of
the balance to the credit of the distributee, except that an eligible rollover
distribution does not include: any distribution that is one of a series of
substantially equal periodic payments (not less frequently than annually) made
for the life (or life expectancy) of the distributee or the joint lives (or
joint life expectancies) of the distributee and the distributee’s designated
beneficiary, or for a specified period of ten years or more; any distribution to
the extent such distribution is required under Section 401(a)(9) of the Code;
any hardship distribution; the portion of any distribution that is not
includible in gross income (determined without regard to the exclusion for net
unrealized appreciation with respect to employer securities) unless such portion
is transferred to an individual retirement account or annuity described in Code
Sections 408(a) or (b), or to a qualified plan described in Code Section 401(a)
or to an annuity contract described in Code Section 403(b) which in each case
agrees to separately account for amounts so transferred, including separately
accounting for the portion of such distribution which is includible in gross
income and the portion of such distribution which is not so includible; and any
distribution that is reasonably expected to total less than $200 during a year.

 

 

 

 

 

 

(2)

An “eligible retirement plan” is an individual retirement account described in
Code Section 408(a), an individual retirement annuity described in Code Section
408(b), a Roth IRA described in Code Section 408A (if the direct rollover meets
the requirements of Code Sections 402(c), 403(b)(8) or 457(c)(16), as
applicable), an annuity plan described in Code Section 403(a), a qualified plan
described in Code Section 401(a), an annuity contract described in Code Section
403(b) or an eligible plan under Code Section 457(b) maintained by a state,
political subdivision of a state, or any agency or instrumentality of a state
and which agrees to separately account for amounts transferred into such plan
from this Plan. An “eligible retirement plan” for a distributee who is a
designated beneficiary (as defined by Section 401(a)(9)(E) of the Code) of the
Participant and who is not the surviving spouse of the Participant is an
individual retirement account described in Code Section 408(a) or an individual
retirement annuity described in Code Section 408(b) that will be treated as an
inherited IRA pursuant to Code Section 402(c)(11).

 

 

 

 

 

 

(3)

A “distributee” includes an employee or former employee. In addition, the
employee’s or former employee’s surviving spouse and the employee’s or former
employee’s spouse or former spouse who is the alternate payee under a qualified
domestic relations order, as defined in Code Section 414(p), are distributees
with regard to the interest of the spouse or former spouse. A distributee also
shall include an individual

- 9 -

--------------------------------------------------------------------------------



 

 

 

 

 

 

 

who is a designated beneficiary (as defined by Section 401(a)(9)(E) of the Code)
of the Participant and who is not the surviving spouse of the Participant.

 

 

 

 

 

 

(4)

A “direct rollover” is a payment by the Plan to the eligible retirement plan
specified by the distributee.”

 

 

 

 

20. A new Section 5.14 is added to provide as follows:

 

 

 

“5.14

Voluntary Direct Transfers

 

 

 

 

 

 

A Participant whose employment status has changed so that he no longer is
eligible for active participation in the Plan and who is not expected to regain
such eligibility in the foreseeable future, may request a distribution from his
Individual Account prior to his Severance from Service Date. Such Individual
Account may be distributed only through transfer to another cash or deferred
arrangement under Code Section 401(k) maintained by the Employer or an Affiliate
under which the Participant currently is, or soon will be, eligible to
participate. The provisions of Code Section 411(a)(10) shall apply to the
vesting schedule of such transferee plan as if an amendment to the vesting
schedule of this Plan. Payments made pursuant to this Section shall operate as a
complete discharge of the Trustee, the Committee and the Trust Fund.”

 

 

 

 

21. Section 7.3 is amended in its entirety to provide as follows:

 

 

 

 

 

 

“One of the Investment Options may be the Employer Stock Fund, which will be
invested in the common stock of the Employer, provided such stock qualifies as
qualifying employer securities within the meaning of ERISA Section 407(d)(5).
The portion of the Plan comprised of the Employer Stock Fund shall be an
employee stock ownership plan under Code Section 4975(e)(7) which shall include
the share distribution requirements of Code Section 409(h) and the participant
pass-through voting rights required under Code Section 409(e). The level of Plan
assets invested in such fund shall be determined by Participants’ Investment
Option specifications and, subject to any restrictions that may be imposed under
Section 2.4, may consist of up to 100% of all Plan assets.’

 

 

 

 

22. Clause (3) of the third paragraph of Section 8.1 is amended to provide as
follows::

 

 

 

 

 

 

“(3) delegation by the Committee to another committee of its responsibility to
add, change or delete Investment Options in accordance with Section 8.5.”

 

 

 

 

23. The sixth paragraph of Section 8.5 is amended in its entirety to provide as
follows:

 

 

 

 

 

 

“The Committee (or its delegate pursuant to Section 8.1) may add, change or
delete the available Investment Options at any time.

- 10 -

--------------------------------------------------------------------------------



 

 

 

24. A new first sentence is added to Section 8.6 to provide as follows:

 

 

 

 

 

“All claims for benefits under the Plan shall be submitted to the Committee or
its delegate, including a committee designated by the Committee to review
appeals from initial claim denials, which shall have the responsibility for
determining the eligibility of any Participant or Beneficiary for benefits.”

 

 

 

25. All subsequent appearances in Section 8.6 of the phrase “the Committee” are
changed to “the Committee or its delegate.”

 

 

 

26. A new fifth paragraph is added to Section 8.6 to provide as follows:

 

 

 

 

 

“In the context of a claim involving a disability determination, the initial
claim determination shall be made within 45 days, and the maximum extension of
time available to the decisionmaker is 30 days. Further, the information
included in any denial also shall include identification of any medical or
vocational experts whose advice was obtained in connection with a claim
determination, whether or not their judgment was relied upon in making the
determination.”

 

 

 

27. All appearances in Section 8.7 of the phrase “the Committee” are changed to
“the Committee or its delegate.”

 

 

 

28. The first two paragraphs of Section 8.7 are amended in their entirety to
provide as follows:

 

 

 

 

 

“In the event a claim for benefits is denied, the claimant or his duly
authorized representative, at the claimant’s sole expense, may appeal the denial
by filing a written request for review with the Committee or its delegate within
60 days (45 days in the context of a claim involving a disability determination)
of the receipt of written notice of denial or 60 days (45 days in the context of
a claim involving a disability determination) from the date such claim is deemed
to be denied. In pursuing such appeal, the claimant or his duly authorized
representative may review pertinent Plan documents, and may submit issues and
comments in writing.

 

 

 

 

 

The decision on review shall be made by the Committee or its delegate within 60
days (45 days in the context of a claim involving a disability determination) of
receipt of the request for review, unless special circumstances require an
extension of time for processing, in which case a decision shall be rendered as
soon as possible, but not later than 120 days after receipt of a request for
review. If such an extension of time is required, written notice of the
extension shall be furnished to the claimant before the end of the original
60-day (or 45-day) period, and such extension notice shall indicate the special
circumstance requiring an extension of the time and the date by which the
Committee or its delegate expects to render a decision.”

 

 

 

29. Appendix A is amended in its entirety to provide as follows in the attached
Appendix A.

- 11 -

--------------------------------------------------------------------------------



 

 

 

30. The first table in Appendix B is amended in its entirety to provide as
follows in the attached first table in Appendix B.

 

 

 

31. In all other respects, the Plan shall remain unchanged by this Amendment.

          As evidence of its adoption of this Amendment, Quest Diagnostics
Incorporated has caused this instrument to be signed by its authorized officer
this 23rd day of December, 2008, generally effective as of January 1, 2008 and
effective as of January 1, 2009 as specifically stated herein.

 

 

 

 

QUEST DIAGNOSTICS INCORPORATED

 

 

 

 

 

/s/ David W. Norgard

 

 

 

 

By:

David W. Norgard

 

 

 

 

Title:

Vice President, Human Resources

- 12 -

--------------------------------------------------------------------------------



Appendix A

          The Effective Date for each Employer is set forth below:

 

 

 

 

Employer

 

Effective Date

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

Quest Diagnostics Incorporated (DE)

 

October 1, 1973

 

Quest Diagnostics Incorporated (MI)

 

May 1, 1990

 

Quest Diagnostics LLC (CT)

 

January 1, 1994

 

Quest Diagnostics of Pennsylvania Inc. (DE)

 

July 1, 1993

 

MetWest Inc. dba Quest Diagnostics

 

April 1, 1994

 

Quest Diagnostics LLC (MA)

 

March 1, 1995

 

Quest Diagnostics Incorporated (MD)

 

January 1, 1995

 

Nichols Institute Diagnostics (CA)

 

January 1, 1995

 

Quest Diagnostics Incorporated (CA)

 

January 1, 1995

 

Quest Diagnostics LLC (IL)

 

January 1, 1999

 

Quest Diagnostics Clinical Laboratories, Inc. (DE) (f/k/a SmithKline Beecham
Clinical Laboratories, Inc.)

 

August 16, 1999

 

MedPlus, Inc.

 

January 1, 2002

 

Quest Diagnostics Venture LLC (PA)

 

November 15, 1997

 

Diagnostic Laboratory of Oklahoma

 

January 13, 2001

 

Quest Diagnostics Nichols Institute Inc.

 

January 1, 2003

 

Quest Diagnostics Incorporated (NV)

 

January 1, 2003

 

Associated Pathologists, Chartered

 

January 1, 2003

 

Associated Diagnostic Pathologists, Inc.

 

January 1, 2007

 

LabOne, Inc.

 

January 1, 2007

 

Focus Diagnostics, Inc.

 

January 1, 2008

 

Specialty Laboratories, Inc.

 

January 1, 2009

 

HemoCue, Inc.

 

January 1, 2009

 

- 13 -

--------------------------------------------------------------------------------



Appendix B

          The Merger Date for each Merged Plan is set forth below:

 

 

 

 

Name

 

Merger Date

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

Advance Medical & Research Center, Inc. Retirement Plan

 

May 1, 1990

 

Continental Bio Clinical Laboratory Service, Inc. Profit Sharing and Retirement
Savings Plan

 

January 1, 1992

 

Statlab, Inc. Retirement Plan

 

March 1, 1993

 

CPF/MetPath Savings and Retirement Plan

 

July 1, 1993

 

Clinical Pathology Facility, Inc. Pension Plan

 

July 1, 1993

 

DeYor Laboratories 401(k) Profit Sharing Plan and Trust

 

January 1, 1994

 

The Profit Sharing Plan and Trust Agreement for Employees of MetWest Inc.

 

April 1, 1994

 

Maryland Medical Laboratory, Inc. 401(k) Profit Sharing Plan and Trust

 

January 1, 1995

 

Nichols Institute 401(k) Plan

 

January 1, 1995

 

Podiatric Pathology Laboratories, Inc. Profit Sharing Plan

 

January 1, 1995

 

MedPlus, Inc. 401(k) Plan

 

January 2, 2002

 

LabPortal, Inc. 401(k) Plan

 

July 1, 2002

 

AML-East 401(k) Plan

 

January 3, 2003

 

APL Healthcare Group Inc. Profit Sharing and 401(k) Plan

 

January 3, 2003

 

Clinical Diagnostics Services 401(k) Plan

 

June 2, 2003

 

Unilab 401(k) Plan

 

January 2, 2004

 

LabOne, Inc. Profit Sharing 401(k) Plan

 

March 1, 2007

 

LabOne, Inc. Money Purchase Pension Plan

 

March 1, 2007

 

Focus Diagnostics, Inc. Profit Sharing and 401(k) Plan

 

March 13, 2008

 

- 14 -

--------------------------------------------------------------------------------